Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Wendolyn Messner, as Dependent                        Appeal from the County Court at Law of
Administrator, Appellant                              Rusk County, Texas (Tr. Ct. No. 02-043
                                                      A). Memorandum Opinion delivered by
No. 06-14-00080-CV        v.                          Justice Moseley, Chief Justice Morriss and
                                                      Justice Carter participating.
Ronald R. Stringer, Neil D. Joseph and Ron
Stringer & Associates, P.C., Appellees



       As stated in the Court’s opinion of this date, we find that the appellant’s motion to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.


                                                      RENDERED OCTOBER 3, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk